


110 HRES 209 IH: Supporting the goals and ideals of

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 209
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. Engel (for
			 himself and Mr. Burton of Indiana)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting the goals and ideals of
		  Anti-Slavery Day.
	
	
		Whereas Anti-Slavery International, established in 1839 in
			 the United Kingdom, is the oldest human rights organization in the world, and
			 has declared February 27, 2007, as Anti-Slavery Day;
		Whereas Free the Slaves is the United States sister
			 organization to Anti-Slavery International;
		Whereas 2007 is the bicentennial of the abolition of the
			 British slave trade;
		Whereas Anti-Slavery Day is dedicated to focusing
			 attention on the existence of slavery in the world today and the possibility of
			 eradicating slavery;
		Whereas, in 2007, at least 27,000,000 people are enslaved
			 around the world;
		Whereas the Declaration of Independence recognizes the
			 inherent dignity and worth of all people, and states that all people are
			 created equal and are endowed by their creator with
			 certain inalienable rights, which includes the right to be free from
			 slavery and involuntary servitude;
		Whereas the United States outlawed slavery and involuntary
			 servitude in 1865, recognizing in the 13th amendment to the Constitution, that
			 slavery and involuntary servitude are inherently evil institutions that must be
			 abolished;
		Whereas the United States and the international community
			 have repeatedly condemned slavery, involuntary servitude, and human trafficking
			 through declarations, treaties, and United Nations resolutions and reports,
			 including the Universal Declaration of Human Rights, the 1926 Slavery
			 Convention, the 1956 Supplementary Convention on the Abolition of Slavery, the
			 Slave Trade, and Institutions and Practices Similar to Slavery, the 1948
			 American Declaration on the Rights and Duties of Man, the 1957 Abolition of
			 Forced Labor Convention, the International Covenant on Civil and Political
			 Rights, and the Convention Against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment;
		Whereas these prohibitions against slavery have achieved
			 the level of customary international law and have attained jus
			 cogens status, and the practice of slavery has been universally
			 accepted as a crime against humanity;
		Whereas slavery is characterized by the complete control
			 of one person by another using violence or the threat of violence, and by the
			 use of economic exploitation by one person against another;
		Whereas slavery has dramatically increased worldwide in
			 the past 50 years due, in part, to the tripling of the population of the world
			 during that period, resulting in large numbers of poor and vulnerable people,
			 the economic transformation of the developing world which has increased the
			 susceptibility of such people to enslavement, and the corruption of government
			 and police forces that allows violence against such people to be used with
			 impunity even where slavery is nominally illegal;
		Whereas slavery thrives in situations of conflict, social
			 disruption, political chaos, and economic crisis;
		Whereas the traffic in human beings is third only to the
			 traffic in drugs and weapons in generating profits for organized crime
			 worldwide;
		Whereas between 800,000 and 900,000 of the world’s slaves
			 are estimated to be trafficked across international borders each year, of whom
			 between 14,500 and 17,500 are trafficked into the United States each
			 year;
		Whereas Free the Slaves’ research indicates that slavery
			 is present in nearly every country and that slavery affects those—especially
			 women and children—who are most vulnerable and have less social and economic
			 power in their communities;
		Whereas education and economic empowerment, especially of
			 women and girls, have proven to be the most powerful preventative measures to
			 combat slavery;
		Whereas slavery is a global crime and is integrated into
			 the global economy, and it therefore requires a global approach for its
			 eradication and increased public education for all citizens;
		Whereas goods made by slaves feed into the global economy
			 and enter the markets of the United States in violation of United States
			 laws;
		Whereas Free the Slaves, labor organizations, consumer
			 organizations, and United States industry, working with Members of Congress,
			 have developed a multi-sector approach to eradicate slavery from the product
			 supply chains of goods which prevents slavery from entering United States
			 homes;
		Whereas the Office to Monitor and Combat Trafficking in
			 Persons of the Department of State coordinates United States activities in the
			 global fight against modern-day slavery;
		Whereas, in September 2006, the United States levied
			 sanctions on Burma, Cuba, Democratic People’s Republic of Korea, Iran, Syria,
			 Venezuela, and Zimbabwe for failing to meet the minimum standards for combating
			 human trafficking as outlined in the Trafficking Victims Protection Act of
			 2000, and named Saudi Arabia, Sudan, and Uzbekistan as eligible for such
			 sanctions;
		Whereas President George W. Bush stated in his address to
			 the United Nations on September 23, 2003, that Nearly two centuries
			 after the abolition of the trans-Atlantic slave trade, and more than a century
			 after slavery was officially ended in its last strongholds, the trade in human
			 beings for any purpose must not be allowed to thrive in our time;
			 and
		Whereas Attorney General Alberto Gonzales has supported
			 educational programs for local law enforcement agents to recognize incidents of
			 human trafficking and slavery when they encounter it: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of Anti-Slavery Day;
			(2)requests that the
			 President issue a proclamation calling on the people of the United States to
			 observe Anti-Slavery Day with appropriate ceremonies, programs, and activities;
			 and
			(3)encourages the
			 Secretary of State to increase collaboration with foreign governments to combat
			 slavery, punish human traffickers and slaveholders, and provide social services
			 to assist in rehabilitation, family reunification, attaining sustainable
			 freedom, and preventing slavery from occurring.
			
